
	
		II
		112th CONGRESS
		1st Session
		S. 67
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit former
		  members of the Armed Forces who have a service-connected disability rated as
		  total to travel on military aircraft in the same manner and to the same extent
		  as retired members of the Armed Forces are entitled to travel on such aircraft.
		  
	
	
		1.Travel on military aircraft
			 of certain disabled former members of the armed forces
			(a)In
			 generalChapter 53 of title 10, United States Code, is amended by
			 inserting after section 1060b the following new section:
				
					1060c.Travel on
				military aircraft: certain disabled former members of the armed
				forcesThe Secretary of
				Defense shall permit any former member of the armed forces who is entitled to
				compensation under the laws administered by the Secretary of Veterans Affairs
				for a service-connected disability rated as total to travel, in the same manner
				and to the same extent as retired members of the armed forces, on unscheduled
				military flights within the continental United States and on scheduled overseas
				flights operated by the Air Mobility Command. The Secretary of Defense shall
				permit such travel on a space-available
				basis.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 1060b the
			 following new item:
				
					
						1060c. Travel on military aircraft:
				certain disabled former members of the armed
				forces.
					
					.
			
